This is an appeal by the insurance carrier from an award in favor of claimant and against the employer Louis Palma and Travelers Insurance Company. The appeal is based solely on the ground that the insurance policy that had issued to the employer did not include or cover any of the men working on the job on which the claimant was working at the time he was injured. The claimant was engaged at 43 Havemeyer street, Brooklyn, by Louis Palma as a plasterer when he was injured on September 13, 1938, which was the first day the job had started at that address. The work was an alteration job and Palma was a subcontractor. The insurance policy issued to Palma, and which was in force at the time of the accident, provided that it covered at Jamaica, Long Island, N. Y., and further provided that the policy covered operations of the employer only when conducted at the above location. It further provided that the policy might be extended upon definite request, however, to cover work at other locations provided the employer furnished written notice of each such additional contract undertaken prior to the commencement of the work. It was also provided by the policy that such additional contract should be indorsed on the policy and premium adjustments thereupon made at the proper rates applicable thereto at the time. There was no written request for extension of this policy to other than the location at Jamaica, L. I. The policy issued by the Travelers Insurance Company did not cover any work done at the place where the accident involved occurred. The award against the appellant Travelers Insurance Company is reversed and the claim dismissed, with costs against the State Industrial Board. Hill, P. J., Crapser and Bliss, JJ., concur; Heffeman and Schenck, JJ., dissent and vote to affirm the award.